DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Jonsson et al.
Jonsson et al. shows a heat exchanger comprising a main body 11 defining a first fluid inlet port 6c, a first fluid outlet port 6d, a second fluid inlet port 8c, and a second fluid outlet port 8d, wherein each of the first and second and the first and second fluid outlet ports are integrally formed with the body (see Fig. 3c); a plurality of plates 14, 12a, 13a, 12b, 13b, 12c, 13c, 12d, 15, and 16a-16h in a stacked arrangement and integrally with the main body; a plurality of first channels 17a-17d defined by the main body and in fluid communication with the first fluid inlet port to receive a first fluid X; and a plurality of second fluid channels 18a-18d defined by the main body and in fluid communication with the second fluid inlet port to receive a second fluid Y; wherein the first fluid channels and the second fluid channels are interposed between the plates in alternating fashion along the stacked arrangement (18d and 17b and 17a and 18c as examples, see Fig. 3c).  Regarding claim 9, the first fluid channels and the second fluid channels are arranged such that the first fluid flows in a direction opposite to the second fluid in a central region of the first and second fluid channels (channels 18d and 18c, see Fig. 3c), and the first .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Kenworthy et al.
Kenworthy et al. teaches a heat exchanger comprising a main body defining inlet 22, an outlet 24, plates 14, and a manifold 38 in which the entire heat exchanger is formed by 3D printing, since the geometry of the device lends itself to 3D printing [0057].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have manufactured the device of Jonsson et al. by 3D printing to construct the device with its particular geometry as taught by Kenworthy et al.  Regarding claim 3, in the device of Johnson et al., the first and second fluid channels are defined by gaps between the plates such that fluid flowing in the first and second fluid channels directly contacts the plates (see Fig. 3b).
6.	Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Harvey et al.
Harvey et al. teaches a heat exchanger comprising a main body 12 defining a first inlet manifold (the horizontal manifold 60) and a first outlet manifold (the horizontal manifold 62) and the body further defining a second inlet manifold (the vertical manifold 60) and a second outlet manifold (the vertical manifold 62), wherein the first and second outlet manifolds are integrally formed with the main body.  It .
Allowable Subject Matter
7.	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 10-20 are allowed because they contain the allowable subject matter of claim 6.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or just call the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVIS D HWU/Primary Examiner, Art Unit 3763